DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are in the record as following:
Chang [US 2021/0136826] discloses a method and system comprising UE for receiving a maximum of TBS, base station sets groups of TBS values that corresponding to the max value and the UE select a TBS value for using to convey uplink data [Fig 7].
As claims 1 and 11, None of these references, taken alone or in any reasonable combination, teach a method and device comprising in response to determining the indication information indicating that the terminal device is enabled by a network device to select a TBS other than the first TBS from the TBS set based on a load status of the network device, determining, by the terminal device based on the indication information, the TBS used to send data to be the third TBS; and sending, by the terminal device, the data based on the determined TBS to the network device that is configured to perform blind detection to determine that the TBS used by the terminal device to send the data is the third TBS in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
As claims 6 and 16, None of these references, taken alone or in any reasonable combination, teach a method and device comprising if the indication information indicates that the device is enabled by a network device to select a TBS other than the first TBS from the TBS set based on a load status of the network device, determining, based on the indication information, the TBS used to send data to be the third TBS, and
sending the data based on the third TBS to the network device that is configured to perform blind detection to determine that the TBS used by the device to send the data is the third TBS., in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414